Citation Nr: 1625876	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected migraine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period beginning on November 27, 2012.  

3.  Entitlement to a TDIU prior to November 27, 2012, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 in the United Stated Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

Pursuant to a June 2014 Board remand, the Veteran was afforded a November 2014 videoconference hearing, and a transcript has been associated with the record.  As such, there was substantial compliance with the previous remand directives. 

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU on an extraschedular basis prior to November 27, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's migraine disorder was manifested by characteristic prostrating and prolonged attacks, at times lasting up to four days, occurring frequently (several times weekly), and characterized by severe economic inadaptability.

2.  The Veteran's service-connected disabilities, involving the migraine headaches, bilateral hearing loss, tinnitus, and mood disorder have met the percentage requirements for the award of a schedular TDIU since November 27, 2012.  

3.  There is at least an equipoise of the evidence that the nature and severity of the Veteran's service-connected disabilities prevents him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  During the course of this appeal, the criteria for a 50 percent rating for migraine headaches were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  From November 27, 2012, resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the appeal, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Migraines

Diagnostic Code 8100 pertains to migraines and provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran reported experiencing nausea, vomiting, sensitivity to light and sound, and changes in vision during migraines, which lasted up to four days.  

At an October 2011 VA examination the Veteran reported experiencing headaches daily that lasted up to four days continuously, even with medications.  He reported that nausea and vomiting accompanied the headaches several times a week, and that he had to lay in a dark room when he had a migraine.  The examiner indicated that the Veteran experienced pulsating or throbbing head pain accompanied by aura symptoms of sensitivity to light and sound, typically lasting more than two days.  The examiner indicated that the Veteran experienced characteristic prostrating migraine headaches, more frequently than once a month.  In an addendum opinion, the examiner indicated that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that the migraines affected the Veteran's ability to work, as the Veteran had retired in 2009 due to exacerbation of his general medical condition.  An addendum indicated that the Veteran's migraine headaches alone did not cause functional impairment attributable to his ability to perform physical and sedentary employment.

In December 2011 Dr. Novak, the Veteran's neurologist, noted that the Veteran experienced frequent, prostrating, prolonged attacks of migraine headache pain.  

A December 2013 VA examination indicated that the Veteran experienced pulsating or throbbing headache pain, including symptoms associated with an aura, such as sensitivity to light and sound.  Typically the headaches lasted less than a day; however, at times the headaches lasted for days.  The examiner indicated that the Veteran experienced characteristic, prostrating headache pain more frequently than once a month.  Even so, the examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that the headaches did not affect the Veteran's work, in that the Veteran had retired in 2009; however, the Veteran had retired in 2009 due to multiple medical conditions.  

Dr. Novak's February 2014 treatment notes show that the Veteran reported experiencing migraine headaches several times per week, lasting a couple of days at a time, and characterized by symptoms to include light and sound sensitivity, nausea, and vomiting.  This occurred in spite of taking medications.  

At his November 2014 Board hearing the Veteran described having prostrating attacks with his headaches, such that he had to lay down for several days at a time in a darkened room and was completely incapacitated.  He reported that such headaches with aura occurred several times a month.  He also experienced headaches that were prostrating for hours at a time approximately five times a week.  

As the Veteran's representative noted, Dr. Novak's opinion is entitled to greater weight than the VA examiner's opinion because of the doctor's expertise in neurology, familiarity with the Veteran's medical history, and sound basis for the assessment.  

The Veteran is competent and credible to describe his symptoms, to include pain, nausea and sensitivity to light and noise as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

The Veteran's migraine disorder merits a 50 percent rating during the course of this appeal.  See 38 C.F.R. § 4.124a, DC 8100.  The Veteran has experienced migraines that have lasted up to four days at a time, and his migraines occur several times a week.  His headaches are prostrating requiring him to lay down.  The Veteran's testimony and the clinical record show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, to include the entire time period on appeal.  Therefore, the Veteran's migraine disorder is productive of severe economic inadaptability and warrants a 50 percent rating for the entirety of the appeal period.  38 C.F.R. § 4.124a, DC 8100. This is the maximum available schedular rating for migraine headaches and no other code provision can be applied given that this code provision governs the evaluation of migraines. Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

TDIU for the period beginning on November 27, 2012

Pertinent law provides that TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  

Here, the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a) effective November 27, 2012.  Namely his service-connected disabilities, mood disorder, migraines, tinnitus, and bilateral hearing loss, have a combined rating of 80 percent beginning on November 27, 2012. However, the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) prior to November 27, 2012.  Although he had three service-connected disabilities, migraines rated as 50 percent disabling, tinnitus rated at 10 percent disabling, and bilateral hearing loss rated as 10 percent disabling, his combined rating prior to November 27, 2012, was 60 percent, less than 70 percent required for more than one disability under section 4.16(a). However, TDIU can be awarded on an extraschedular basis, and the question of entitlement to TDIU prior to November 27, 2012, on an extraschedular basis is addressed in the remand portion of the decision.

In January 2013 Dr. Poling, who treats the Veteran, wrote that headaches forced the Veteran into early retirement.  Specifically, she indicated that headaches complicated his work life to the point that he would stop working during the day to go to a secluded dark place to rest and get rid of the headaches.  The Veteran's wife has also submitted a statement reporting that her husband would come home to rest during the workday when he was having headaches, and she would have to wake him to return to work.

A January 2014 statement from the Veteran's former supervisor explained how the Veteran had voluntarily resigned after having trouble completing his job, which involved hearing and responding to public complaints.  The Veteran's migraines and hearing loss interfered with his work.  Near the end of the Veteran's employment, the supervisor indicated that he received complaints from the public regarding the Veteran, who seemed to be confused, disagreeable, and not understanding, or not hearing the problems the public were reporting.  The Veteran had been sent home to rest during his migraines.  The supervisor opined that the Veteran would be incapable of working with others.

In a February 2014 evaluation of the Veteran's migraines, Dr. Novak indicated that the Veteran had to stop working due to the severity of his migraine headaches.  

K. Quinn, M.S., retired psychologist and friend of the Veteran, offered an assessment of the Veteran's mental health.  In this assessment he concluded that the Veteran had resigned from his job due to severe migraine headaches, and communication problems due to his tinnitus causing an inability to hear others.

Here, the evidence is in equipoise that the Veteran's service-connected migraine disorder, related service-connected mood disorder, hearing loss and tinnitus, when combined are of sufficient severity to preclude any type of physical labor or gainful employment.  Here, the Veteran, his supervisor, and his wife all attested to the Veteran's need to take daily migraine rest breaks prior to his retirement.  In addition, the Veteran's migraine attacks are so prostrating that they require he lay in a darkened room to recover, which suggests total incapacitation.  The evidence is at least in equipoise as to the Veteran's ability to engage in sedentary and physical employment, such that resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to engage in sedentary and physical employment due to the combination of his service-connected disabilities. 

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable for the period beginning on November 27, 2012, and as such, the Board concludes that entitlement to TDIU has been established since November 27, 2012.  38 C.F.R. § 4.16.


ORDER

Entitlement to a 50 percent rating for migraines is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU since November 27, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until November 27, 2012.  However, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), if it is determined that the Veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  However, the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based on the evidence of record, the Board concludes there is plausible evidence of unemployability during the period prior to November 27, 2012 so as to warrant referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis for the period prior to November 27, 2012.  Thus, on remand, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to November 27, 2012.
Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) for the period prior to November 27, 2012.  A copy of the Director's decision on this claim must be included in the claims file.

2.  After completing the above development and any other development deemed necessary, readjudicate the remaining portion of the issue on appeal of entitlement to a TDIU for the period prior to November 27, 2012, on an extraschedular basis.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


